          Case 0:20-cv-00215-SWS Document 133 Filed 04/06/21 Page 1 of 6




Michael Rosenthal, WSB #5-2099
Nathan Nicholas, WSB #7-5078
Hathaway & Kunz, LLP
P.O. Box 1208
Cheyenne, WY 82003-1208
(307) 634-7723
Fax: (307) 634-0985
mike@hkwyolaw.com
nnicholas@hkwyolaw.com

Brice M. Timmons (TN Bar #29582)
Bryce Ashby (TN Bar #026179)
Craig Edgington (TN Bar #038205)
Admitted Pro Hac Vice
Donati Law, PLLC
1545 Union Ave.
Memphis, TN 38104
(901) 209-5500
Fax: (901) 278-3111
brice@donatilaw.com
bryce@donatilaw.com
craig@donatilaw.com

Frank L. Watson, III (TN Bar #015073)
Admitted Pro Hac Vice
Watson Burns, PLLC
253 Adams Avenue
Memphis, TN 38104
(901) 529-7996
Fax: (901) 529-7998
fwatson@watsonburns.com

ATTORNEYS FOR PLAINTIFFS

                              IN THE UNITED STATES DISTRICT COURT
                                  FOR THE DISTRICT OF WYOMING

 CARLIE SHERMAN, ANNA GOZUN, AMANDA NASH,          )
 ANDREW SCAVUZZO, and EHAN JELINEK, on behalf of   )
 themselves and all similarly situated persons,    )
                                                   )
           PLAINTIFFS,                             )
 v.                                                )           Case No. 20-CV-215-S
                                                   )
 TRINITY TEEN SOLUTIONS, INC., a Wyoming           )
 corporation; TRIANGLE CROSS RANCH, LLC, a Wyoming )
 limited liability corporation; MONKS OF THE MOST  )
 BLESSED VIRGIN MARY OF MOUNT CARMEL, d/b/a        )
 MYSTIC MONK COFFEE, a Wyoming corporation;        )
 GERALD E. SCHNEIDER; MICHAELEEN P.                )
 SCHNEIDER; ANGELA C. WOODWARD; JERRY D.           )
        Case 0:20-cv-00215-SWS Document 133 Filed 04/06/21 Page 2 of 6




 WOODWARD; DANIEL SCHNEIDER; MATHEW                                  )
 SCHNEIDER; MARK SCHNEIDER; KARA                                     )
 WOODWARD; KYLE WOODWARD; THOMAS                                     )
 GEORGE; JUDITH D. JEFFERIS; DALLY-UP, LLC, a                        )
 Wyoming limited liability corporation; ROCK CREEK                   )
 RANCH, INC., a Delaware corporation; DIOCESE OF                     )
 CHEYENNE, a Wyoming corporation; the SOCIETY OF                     )
 OUR LADY OF THE MOST HOLY TRINITY, a Texas                          )
 corporation; and the NEW MOUNT CARMEL                               )
 FOUNDATION, INC., a Wyoming corporation,                            )
                                                                     )
            DEFENDANTS.                                              )


PLAINTIFFS’ UNOPPOSED MOTION FOR EXTENSION OF TIME TO RESPOND TO
              DEFENDANTS’ VARIOUS MOTIONS TO DISMISS


       Plaintiffs, by and through undersigned counsel, pursuant to Local Rule 6.1(e), respectfully

submit this Unopposed Motion for Extension of Time to Respond to Defendants’ various Motions

to Dismiss and supporting memoranda and affidavits [Nos. 120-132], up through and including to

May 7, 2021, and advise the Court as follows:

       1.      Undersigned counsel have conferred with the defense counsel regarding the

requested relief, and Defendants do not oppose the extension requested.

       2.      This is the first extension requested by Plaintiffs to respond to the various Motions

to Dismiss and supporting documents [Nos. 120-132].

       3.      Plaintiffs did not oppose the Defendants’ Motion for Extension of Time to Respond

to the First Amended Complaint [No. 115], which was granted by the Court [No. 116].

       4.      Based on the foregoing, Plaintiffs request an extension to time up to and including

May 7, 2021, to respond to the Defendants’ Motions to Dismiss and supporting documents.


              PLAINTIFFS’ UNOPPOSED MOTION FOR EXTENSION OF TIME TO RESPOND TO
                           DEFENDANTS’ VARIOUS MOTIONS TO DISMISS
                                             -2-
        Case 0:20-cv-00215-SWS Document 133 Filed 04/06/21 Page 3 of 6




       5.     No party will be prejudiced by the relief requested herein.

       WHEREFORE, Plaintiffs respectfully request that this Court grant an extension of time

until May 7, 2021, to respond to Defendants’ Motions to Dismiss.

       DATED this 6th day of April, 2021.

                                                    Carlie Sherman, Anna Gozun, Amanda
                                                    Nash, Andrew Scavuzzo, and Ehan Jelinek,
                                                    on behalf of themselves and all similarly
                                                    situated persons, PLAINTIFFS


                                                    By:       /s/ Michael Rosenthal
                                                          Michael Rosenthal, WSB #5-2099
                                                          Nathan Nicholas, WSB #7-5078
                                                          Hathaway & Kunz, LLP
                                                          P.O. Box 1208
                                                          Cheyenne, WY 82003-1208
                                                          (307) 634-7723
                                                          Fax: (307) 634-0985
                                                          mike@hkwyolaw.com
                                                          nnicholas@hkwyolaw.com

                                                          Brice M. Timmons (TN Bar #29582)
                                                          Bryce Ashby (TN Bar #026179)
                                                          Craig Edgington (TN Bar #038205)
                                                          Admitted Pro Hac Vice
                                                          Donati Law, PLLC
                                                          1545 Union Ave.
                                                          Memphis, TN 38104
                                                          (901) 209-5500
                                                          Fax: (901) 278-3111
                                                          brice@donatilaw.com
                                                          bryce@donatilaw.com
                                                          craig@donatilaw.com




              PLAINTIFFS’ UNOPPOSED MOTION FOR EXTENSION OF TIME TO RESPOND TO
                           DEFENDANTS’ VARIOUS MOTIONS TO DISMISS
                                             -3-
         Case 0:20-cv-00215-SWS Document 133 Filed 04/06/21 Page 4 of 6




                                                          Frank L. Watson, III (TN Bar #015073)
                                                          Admitted Pro Hac Vice
                                                          Watson Burns, PLLC
                                                          253 Adams Avenue
                                                          Memphis, TN 38104
                                                          (901) 529-7996
                                                          Fax: (901) 529-7998
                                                          fwatson@watsonburns.com

                                                      ATTORNEYS FOR PLAINTIFFS AND
                                                      PUTATIVE CLASS MEMBERS

                                 CERTIFICATE OF SERVICE

       This is to certify that on the 6th day of April, 2021, a true and correct copy of the foregoing
was served upon counsel as follows:

 Rick L. Koehmstedt                                            [x]   CM/ECF
 SCHWARTZ, BON, WALKER & STUDER, LLC                           [ ]   U.S. Mail
 141 South Center Street, Suite 500                            [ ]   Fax: (307) 234-5099
 Casper, WY 82601                                              [ ]   E-mail: rick@schwartzbon.com

 Patricia K. Buchanan                                          [x]   CM/ECF
 Patterson Buchanan Fobes & Leitch, Inc., P .S.                [ ]   U.S. Mail
 1000 Second Ave., 30th Floor                                  [ ]   Fax:
 Seattle, WA 98104                                             [ ]   E-mail:
                                                                       pkb@pattersonbuchanan.com

 Thomas Quinn                                                  [x]   CM/ECF
 Lillian L. Alves                                              [ ]   U.S. Mail
 GORDON REES SCULLY MANSUKHANI, LLP                            [ ]   Fax: (303) 534-5161
 555 Seventeenth Street, Suite 3400                            [ ]   E-mail: tquinn@grsm.com
 Denver, CO 80202                                                      lalves@grsm.com

 Lindsey M. Romano                                             [x]   CM/ECF
 Gordon Rees Scully Mansukhani, LLP                            [ ]   U.S. Mail
 275 Battery Street, Suite 200                                 [ ]   Fax:
 San Francisco, CA 94111                                       [ ]   E-mail: lromano@grsm.com




               PLAINTIFFS’ UNOPPOSED MOTION FOR EXTENSION OF TIME TO RESPOND TO
                            DEFENDANTS’ VARIOUS MOTIONS TO DISMISS
                                              -4-
      Case 0:20-cv-00215-SWS Document 133 Filed 04/06/21 Page 5 of 6




Paul J. Hickey                                        [x]   CM/ECF
Loyd E. Smith                                         [ ]   U.S. Mail
HICKEY & EVANS, LLP                                   [ ]   Fax: (307) 638-7335
1800 Carey Avenue, Suite 700                          [ ]   E-mail:
P.O. Box 467                                                  phickey@hickeyevans.com
Cheyenne, WY 82003-0467                                       lsmith@hickeyevans.com

Jane M. France                                        [x]   CM/ECF
SUNDAHL, POWERS, KAPP & MARTIN, LLC                   [ ]   U.S. Mail
1725 Carey Avenue                                     [ ]   Fax: (307) 632-7216
P.O. Box 328                                          [ ]   E-mail: jfrance@spkm.org
Cheyenne, WY 82003

Makenna J. Stoakes,                                   [x]   CM/ECF
Patrick J. Sodoro                                     [ ]   U.S. Mail
Sodoro, Mooney, Lenaghan                              [ ]   Fax:
13924 God Circle                                      [ ]   E-mail:
Omaha, NE 68144                                               mstoakes@smllawoffice.com
                                                              psodoro@smllawoffice.com

Monty L. Barnett                                      [x]   CM/ECF
Rachel E. Ryckman                                     [ ]   U.S. Mail
Keith R. Olivera                                      [ ]   Fax:
John C. Matthews                                      [ ]   E-mail: mbarnett@wsteele.com
WHITE AND STEELE, P.C.                                        rryckman@wsteele.com
Dominion Towers, North Tower                                  kolivera@wsteele.com
600 17th Street, Suite 600N                                   jmatthews@wsteele.com
Denver, CO 80202-5406

Traci L. Lacock,                                      [x]   CM/ECF
Hirst Applegate, LLP                                  [ ]   U.S. Mail
P.O. Box 1083                                         [ ]   Fax: (307) 632-4999
Cheyenne, WY 82003-1083                               [ ]   E-mail:
                                                              tlacock@hirstapplegate.com




           PLAINTIFFS’ UNOPPOSED MOTION FOR EXTENSION OF TIME TO RESPOND TO
                        DEFENDANTS’ VARIOUS MOTIONS TO DISMISS
                                          -5-
      Case 0:20-cv-00215-SWS Document 133 Filed 04/06/21 Page 6 of 6




Mara Cohara                                           [x]   CM/ECF
Brian Fries                                           [ ]   U.S. Mail
Lathrop GPM LLP                                       [ ]   Fax:
2345 Grand Blvd., Suite 2200                          [ ]   E-mail:
Kansas City, MO 64108-2618                                    mara.cohara@lathropgpm.com
                                                              brianfries@lathropgpm.com

Zenith Ward                                           [x]   CM/ECF
Buchhammer & Ward, P.C.                               [ ]   U.S. Mail
1821 Logan Avenue                                     [ ]   Fax: (307) 634-2199
P.O. Box 568                                          [ ]   E-mail: zsw@wyoming.com
Cheyenne, WY 82003-0568


                                                     /s/ Michael Rosenthal




           PLAINTIFFS’ UNOPPOSED MOTION FOR EXTENSION OF TIME TO RESPOND TO
                        DEFENDANTS’ VARIOUS MOTIONS TO DISMISS
                                          -6-
